                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Derrick Lamont Taylor                                             Docket No. 5:15-CR-177-1H

                               Petition for Action on Supervised Release

COMES NOW Michael Torres, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Derrick Lamont Taylor, who, upon an earlier plea of guilty to
Failure to Register as a Sex Offender, in violation of 18 U.S.C. § 2250, was sentenced by the Honorable
Malcolm J. Howard, Senior U.S. District Judge, on February 11, 2016, to the custody of the Bureau of
Prisons for a term of 21 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 60 months. Derrick Lamont Taylor was released from
custody on June 3, 2019, at which time the term of supervised release commenced.

On June 22, 2020, the defendant tested positive for marijuana. The defendant was verbally reprimanded for
his behavior and referred for substance abuse treatment and random drug screening. On June 29, 2020, the
court agreed to continue the defendant on supervision.

On July 21, 2020, the court added the condition of polygraph testing to monitor defendant’s compliance
while on supervision. The defendant signed a waiver agreeing to the purposed modification of his
supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

It was originally ordered that the defendant be subject to the DROPS program as a condition of supervision.
Due to the lack of available nearby facilities for the defendant to complete this sanction, and his lack of
reliable transportation, it poses an undue burden on the defendant. Therefore, it is respectfully requested
that the DROPS sanction be stricken from the conditions of supervision.

On August 12, 2020, the defendant submitted a drug screen that tested positive for marijuana. When
confronted with the information, the defendant admitted to using marijuana. The defendant has been
verbally reprimanded for his behavior. This officer will increase the defendant's contact with his treatment
provider as a result of his drug use. To his credit, he has consistently attended his required treatment
appointments. At this time, we are asking that the defendant be continued under supervision, with no
modification to the conditions of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The DROPS Sanction is hereby removed from the conditions of supervision.

Except as herein modified, the judgment shall remain in full force and effect.




                Case 5:15-cr-00177-H Document 72 Filed 08/21/20 Page 1 of 2
Derrick Lamont Taylor
Docket No. 5:15-CR-177-1H
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Eddie J. Smith                                /s/ Michael Torres
Eddie J. Smith                                    Michael Torres
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  150 Rowan Street Suite 110
                                                  Fayetteville, NC 28301
                                                  Phone: 910-354-2534
                                                  Executed On: August 20, 2020

                                     ORDER OF THE COURT

                                21st
Considered and ordered this _________              August
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.



________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 5:15-cr-00177-H Document 72 Filed 08/21/20 Page 2 of 2
